

Exhibit 10.103


THIRD AMENDMENT TO FACTORING AND SECURITY AGREEMENT


This THIRD AMENDMENT TO FACTORING AND SECURITY AGREEMENT (this "Third
Amendment") is made and entered into this 30th day of November, 2010, among Zoo
Games, Inc., a Delaware corporation, Zoo Entertainment, Inc., a Delaware
corporation, and Zoo Publishing, Inc., a New Jersey corporation (jointly,
severally, and collectively "Seller"), and Working Capital Solutions, Inc., a
Delaware corporation ("Purchaser").


RECITALS:


WHEREAS, Seller and Purchaser are party to that certain Factoring and Security
Agreement dated as of September 9, 2009, as amended by that certain First
Amendment dated April 1, 2010, and as amended by that certain Second Amendment
dated October 1st, 2010 (as amended, restated, supplemented, or otherwise
modified, the "Factoring Agreement"); and


WHEREAS, Purchaser and Seller desire to amend the terms of the Factoring
Agreement as set forth herein.


NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.           DEFINITIONS.  In addition to the defined terms appearing above,
capitalized terms used in this Third Amendment shall have the meanings provided
therefor in the Factoring Agreement.
 
2.           AMENDMENT TO SECTION 1 OF FACTORING AGREEMENT.  Section 1 of the
Factoring Agreement is hereby amended as follows:
 
2.1.        By deleting the definition of “Advance Rate” in its entirety and
substituting in its stead the following new definition therefor:
 
“ “Advance Rate” – shall mean seventy percent (70%).”
 
2.2.        By deleting the definition of “Factoring Fee Percentage” in its
entirety and substituting in its stead the following new definition:
 
“ ”Factoring Fee Percentage” – 0.56%.”
 
3.           AMENDMENT TO SECTION 6 OF FACTORING AGREEMENT.  The second sentence
of the section captioned “Out-of-pocket Expenses” contained in Section 6 of the
Factoring Agreement is hereby deleted and the following is substituted in its
stead:
 
 
1

--------------------------------------------------------------------------------

 
 
“Purchaser agrees that Seller shall only be responsible for the costs associated
with four (4) audits annually except upon a default or breach of this Agreement
whereby Seller shall thereafter be responsible for all audit fees.


4.
CONDITIONS PRECEDENT.  This Third Amendment shall not be effective until each of
the following conditions precedent has been fulfilled to the satisfaction of
Purchaser:

 
4.1.        This Third Amendment shall have been duly executed and delivered by
the parties hereto.
 
4.2.        No Event of Default shall have occurred and be continuing.
 
4.3.        Without limiting any of the provisions of Section 6 of the Factoring
Agreement, Seller shall pay all out-of-pocket expenses (including, without
limitation, all reasonable attorneys’ fees) incurred by Purchaser in connection
with this Third Amendment and the documents and agreements executed in
connection herewith.
 
4.4.        Seller shall have provided such additional instruments and documents
to Purchaser as Purchaser and its counsel may have reasonably requested.
 
5.           RATIFICATION OF FACTORING AGREEMENT, ETC.
 
5.1.        Except as provided herein, all terms and conditions of the Factoring
Agreement and all other documents, instruments and agreements executed in
connection therewith (collectively, the “Factoring Agreement Documents”) remain
in full force and effect.  Seller, on behalf of itself and its affiliates,
hereby ratifies, confirms, and re-affirms all terms and provisions of the
Factoring Agreement Documents.  Without limiting the generality of the
foregoing, Seller, on behalf of itself and its affiliates, hereby acknowledges,
confirms and agrees that all Collateral shall continue to secure the
Obligations.
 
5.2.        Seller, on behalf of itself and its affiliates, represents and
warrants to Purchaser that, as of the Third Amendment Effective Date, no Event
of Default exists or, solely with the passage of time or notice, would exist
under the Factoring Agreement Documents.
 
5.3.        Seller, on behalf of itself and its affiliates, acknowledges and
agrees that, to its actual knowledge: (i) there is no basis nor set of facts on
which any amount (or any portion thereof) owed by any of Seller or its
affiliates under any Factoring Agreement Document could be reduced, offset,
waived, or forgiven, by rescission or otherwise; (ii) nor is there any claim,
counterclaim, off set, or defense (or other right, remedy, or basis having a
similar effect) available to any of Seller or its affiliates with regard
thereto; (iii) nor is there any basis on which the terms and conditions of any
of the Obligations could be claimed to be other than as stated on the written
instruments which evidence such Obligations.
 
 
2

--------------------------------------------------------------------------------

 

6.           RELEASE OF CLAIMS.  Seller, on behalf of itself and its affiliates,
acknowledges and agrees that it has no offsets, defenses, claims, or
counterclaims against Purchaser or its parents, affiliates, predecessors,
successors, or assigns, or its officers, directors, employees, attorneys, or
representatives (the foregoing, collectively, the “Purchaser Parties”), with
respect to the Obligations, or otherwise, and that if any of Seller or its
affiliates now has, or ever did have, any offsets, defenses, claims, or
counterclaims against such Purchaser Parties, whether known or unknown, at law
or in equity, from the beginning of the world through this date and through the
time of execution of this Third Amendment, all of them are hereby expressly
WAIVED, and each of Seller and its affiliates hereby RELEASES such Purchaser
Parties from any liability therefor.
 
7.           MISCELLANEOUS.
 
7.1.        IN RECOGNITION OF THE HIGHER COSTS AND DELAY WHICH MAY RESULT FROM A
JURY TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING HEREUNDER, OR (B) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL
HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
7.2.        This Third Amendment and all transactions contemplated hereunder
and/or evidenced hereby shall be governed by, construed under, and enforced in
accordance with the internal laws of the Chosen State.
 
7.3.        In the event any one or more of the provisions contained in this
Third Amendment is held to be invalid, illegal or unenforceable in any respect,
then such provision shall be ineffective only to the extent of such prohibition
or invalidity, and the validity, legality, and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.
 
7.4.        This Third Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all signatures
were upon the same instrument.  Delivery of an executed counterpart of the
signature page to this Third Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Third Amendment, and any party delivering such an executed counterpart
of the signature page to this Third Amendment by facsimile or other electronic
transmission to any other party shall thereafter also promptly deliver a
manually executed counterpart of this Third Amendment to such other party,
provided that the failure to deliver such manually executed counterpart shall
not affect the validity, enforceability, or binding effect of this Third
Amendment.
 
 
3

--------------------------------------------------------------------------------

 


[SIGNATURE PAGE FOLLOWS]
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have duly executed this Third Amendment on the
date above first written.


SELLER:
ZOO GAMES, INC.
     
By:
/s/    David J. Fremed
   
Name:
David J. Fremed
   
Title:
Chief Financial Officer
       
SELLER:
ZOO ENTERTAINMENT, INC.
     
By:
/s/    David J. Fremed
   
Name:
David J. Fremed
   
Title:
Chief Financial Officer
       
SELLER:
ZOO PUBLISHING, INC.
     
By:
/s/    David J. Fremed
   
Name:
David J. Fremed
   
Title:
Chief Financial Officer
       
PURCHASER:
WORKING CAPITAL SOLUTIONS, INC.
     
By:
/s/    Thomas G. Siska
   
Name:
Thomas G. Siska
   
Title:
President
 



Signature Page to Third Amendment to Factoring and Security Agreement


 
 

--------------------------------------------------------------------------------

 

Each of the undersigned guarantors hereby ratifies, confirms and reaffirms, all
and singular, each of the terms and conditions contained in his Individual
Guaranty dated as of September 9, 2009 (each, an “Individual Guaranty”), and
acknowledges, confirms and agrees that such Individual Guaranty shall remain in
full force and effect and shall in no way be limited by the execution of this
Third Amendment.
 

 
/s/  Mark  E. Seremet
   
Mark E. Seremet, an individual
     
/s/  David W. Rosenbaum
   
David W. Rosenbaum, an individual



The undersigned guarantor hereby ratifies, confirms and reaffirms, all and
singular, each of the terms and conditions contained in his Validity Guaranty
dated as of September 15, 2009 (the “Validity Guaranty”), and acknowledges,
confirms and agrees that such Validity Guaranty shall remain in full force and
effect and shall in no way be limited by the execution of this Amendment.
 

 
/s/  David J, Fremed
   
David J. Fremed, as CFO of Zoo Publishing, Inc.



Each of the undersigned guarantors hereby ratifies, confirms and reaffirms, all
and singular, each of the terms and conditions contained in its respective
Continuing Unconditional Guaranty dated as of September 15, 2009 (each, an
“Unconditional Guaranty”), and acknowledges, confirms and agrees that such
Unconditional Guaranty shall remain in full force and effect and shall in no way
be limited by the execution of this Third Amendment.



 
ZOO ENTERTAINMENT, INC.
     
By:
/s/    David J. Fremed
   
Name:
David J. Fremed
   
Title:
Chief Financial Officer
         
ZOO GAMES, INC.
     
By:
/s/    David J. Fremed
   
Name:
David J. Fremed
   
Title:
Chief Financial Officer
 



Signature Page to Third Amendment to Factoring and Security Agreement


 
 

--------------------------------------------------------------------------------

 